IN THE SUPREME COURT OF THE STATE OF DELAWARE

HAKEEM MILES,                           §
                                        §      No. 558, 2017
      Defendant Below,                  §
      Appellant,                        §      Court Below: Superior Court
                                        §      of the State of Delaware
      v.                                §
                                        §
STATE OF DELAWARE,                      §      Cr. ID No. 1703001283
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: October 31, 2018
                           Decided:   November 1, 2018

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                       ORDER

      This 1st day of November 2018, we affirm the Superior Court on the basis of

its pertinent rulings on the record.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice